United States Court of Appeals
                            For the Eighth Circuit

                      ___________________________

                              No. 18-2310
                      ___________________________

                                  Elecia Smith

                     lllllllllllllllllllllPlaintiff - Appellant

                                        v.

               Commissioner, Social Security Administration

                     lllllllllllllllllllllDefendant - Appellee
                                    ____________

                   Appeal from United States District Court
              for the Western District of Arkansas - Hot Springs
                               ____________

                          Submitted: April 19, 2019
                            Filed: June 05, 2019
                               [Unpublished]
                               ____________

Before COLLOTON, WOLLMAN, and KELLY, Circuit Judges.
                       ____________

PER CURIAM.
       Elecia Smith appeals the district court’s1 order affirming the denial of disability
insurance benefits and supplemental security income. Having considered Smith’s
arguments for reversal, we agree with the district court that substantial evidence in
the record as a whole supports the adverse decision. See Stanton v. Comm’r, Soc.
Sec. Admin., 899 F.3d 555, 557-58 (8th Cir. 2018) (de novo review of district court’s
judgment; affirmation is warranted if Commissioner’s decision is supported by
substantial evidence in record as whole). Specifically, substantial evidence supported
the administrative law judge’s (ALJ’s) findings that Smith’s impairments did not meet
any listings, see Blackburn v. Colvin, 761 F.3d 853, 858 (8th Cir. 2014) (to meet
listing, claimant had to show that he met all of listing’s criteria); and the ALJ’s
findings regarding Smith’s residual functional capacity, see Julin v. Colvin, 826 F.3d
1082, 1089 (8th Cir. 2016) (substantial evidence supported RFC determination based
on treating physician’s opinion, state agency opinions, and ALJ’s review of medical
evidence). We also find that Smith’s post-hearing evidence is either cumulative or
not material to the period at issue, see Whitman v. Colvin, 762 F.3d 701, 709 (8th Cir.
2014) (progressive changes on X-rays taken 7 months after date last insured did not
relate to period at issue, and pre-hearing records regarding recent symptoms and X-
ray similar to previous examination were cumulative); Bergmann v. Apfel, 207 F.3d
1065, 1069-70 (8th Cir. 2000) (to be material, evidence must be relevant to claimant’s
condition for denial period, and must not merely detail post-decision deterioration of
pre-existing condition; new evidence must be more than merely cumulative).

      The judgment is affirmed. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Barry A. Bryant, Magistrate Judge, United States District
Court for the Western District of Arkansas, to whom the case was referred for final
disposition by consent of the parties pursuant to 28 U.S.C. § 636(c).

                                           -2-